Citation Nr: 1230624	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-36 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971, including service in the Republic of Vietnam from June 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

In a July 2004 rating decision, the RO denied service connection for PTSD on the merits, and in a February 2005 rating decision, the RO confirmed and continued the denial of service connection for psychiatric disability other than PTSD.  Prior to the expiration of the applicable appellate periods, VA received new and material evidence relevant to these issues.  As such, the Board agrees with that the RO that its prior PTSD determination did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the Board has identified the issues as stated on the title page.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.

The Veteran's reopened claim of service connection for psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD and has never been diagnosed as having PTSD.  

2.  In a December 1999 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for psychiatric disability other than PTSD, and in a letter dated that month notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

3.  The evidence received since the December 1999 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303; 3.304(f) (2011).  

2.  The December 1999 rating decision that denied the Veteran's application to reopen a claim of service connection for psychiatric disability other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

3.  Evidence received since the December 1999 rating decision that confirmed and continued the denial of service connection for psychiatric disability other than PTSD is new and material; the claim of entitlement to service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2007 for the issue of entitlement to service connection for PTSD that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  He was provided another letter in April 2010 that included the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded a VA examination in the PTSD claim, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Records have been obtained from the Social Security Administration (SSA).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Finally, as to the Veteran's claim of service connection for psychiatric disability other than PTSD, in this decision the Board reopens the claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

PTSD

The Veteran contends that he was exposed to several stressor incidents in Vietnam that resulted in the development of PTSD.  These include being left off a scheduled flight which subsequently crashed with the loss of all lives on board. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If a psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  

In this case, the Veteran's personnel records confirm that he served in Vietnam.  However, he has never been diagnosed with PTSD.  

The evidentiary record contains both private and VA medical records showing hospitalizations and ongoing treatment for psychiatric disabilities dating from 1996 to the present.  The diagnoses of his disabilities have included schizophrenia, a schizoaffective disorder, a bipolar disorder, and severe depression with psychotic features.  However, the records do not contain even a single diagnosis of PTSD. 

The Veteran was afforded a VA examination of his psychiatric disability in conjunction with his claim for service connection for PTSD in November 2011.  The examiner reviewed the claims folder and noted his Vietnam service.  He noted that the records show that the Veteran started psychiatric treatment in 1996, although he had complained of feeling nervous and requested to see a psychiatrist as early as 1971.  However, the examiner stated that the Veteran did not describe in detail a severe traumatic incident experienced in combat.  He also did not report feelings of intense fear, helplessness, or horror during his tour in Vietnam.  The examiner opined that a link between a military stressor and the signs and symptoms of the Veteran's mental disorder cannot be established.  He continued by stating that the Veteran did not meet either the stressor criteria or the symptom criteria for PTSD.  Instead, the diagnosis was a bipolar disorder not otherwise specified.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran does not have and has never had a diagnosis of PTSD, entitlement to service connection for this disability may not be established.  

Application to reopen

The Veteran asserts that service connection is warranted for psychiatric disability other than PTSD.  In an unappealed December 1999 rating decision, the RO confirmed and continued the denial of service connection for this condition.

Because the Veteran did not submit a Notice of Disagreement (NOD) to the December 1999 rating decision that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2001).  In addition, new and material pertinent to the claim received by VA within one-year of the determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's December 1999 rating decision consists of medical records showing that the Veteran has psychiatric disability as well as a December 2011 VA psychiatric examination report noting that the Veteran might have a psychotic disorder and observing that there was objective evidence that he received treatment in August 1971, i.e., within one year of his discharge from active duty.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Shade.  As such, the evidence is new and material and the claim is reopened.  


ORDER

Service connection for PTSD is denied.

New and material evidence to reopen claim of service connection for psychiatric disability other than PTSD has been presented; to this extent, the appeal is granted.

REMAND

If a psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a psychosis during service.  In light of the evidence of record and the Veteran's contentions, the Board finds that a VA psychiatric examination is necessary to adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, this claim must be remanded.

On remand, the RO must ensure that all outstanding records are associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who had first-hand knowledge of his psychiatric symptoms during and since service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  After associating any additional evidence with the file, afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  A diagnosis of a psychotic disorder must be ruled in or excluded.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present had onset during service or is etiologically related to the Veteran's service or if a psychosis is diagnosed, became manifest within one year of his discharge from active duty. 

In doing so, the examiner must acknowledge and discuss any lay evidence relating to the onset of the Veteran's psychiatric disability.  All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


